Carley, Judge.
In Allis-Chalmers Corp. v. Barbree, 162 Ga. App. 512 (291 SE2d 453) (1982), this Court reversed the grant of summary judgment in favor of appellee. The Supreme Court of Georgia granted certiorari and reversed the judgment of this Court. Barbree v. Allis-Chalmers Corp., 250 Ga. 409 (297 SE2d 465) (1982). Accordingly, the judgment of the Supreme Court is made the judgment of this Court and the judgment of the trial court is affirmed.

Judgment affirmed.


Shulman, C. J., and Quillian, P. J., concur.

John L. Goodman, Ralph C. Smith, Jr., for appellees (case no. 63575).
Ralph C. Smith, Jr., for appellees (case nos. 63570,63572,63573, 63574).